DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments (Request for Continued Examination) filed on April 7, 2021 for application S/N 15/861,041. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-20 are allowed.  

Allowable Subject Matter

Claims 1-20 submitted on April 7, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Swami, Gopinath, Mashin-Chi and Dialani teach identification of various attributes of media content using machine learning; grouping attributes and ranking contents by machine learning process but the prior arts of record do not specifically suggest the combination of “wherein the first machine-learning model is not trained to process attribute values of the custom attribute types, and wherein the second set of attribute values corresponding to the custom attribute types that are different from the known attribute types are to be clustered using a clustering model and resulting cluster representations are to be processed using a second machine-learning model;” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 11 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 11.
Swami, Gopinath, Mashin-Chi and Dialani teach identification of various attributes of media content using machine learning; grouping attributes and ranking contents by machine learning process but the prior arts of record do not specifically suggest the combination of “wherein the first machine-learning model is not trained to process attribute values of the custom attribute types, and wherein the second set of attribute values corresponding to the custom attribute types that are different from the known attribute types are to be clustered using a clustering model and resulting cluster representations are to be processed using a second machine- learning model;” with all the other limitations recited in the independent claims 11.
claims 11 is allowed.  

Claim 16 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 16.
Swami, Gopinath, Mashin-Chi and Dialani teach identification of various attributes of media content using machine learning; grouping attributes and ranking contents by machine learning process but the prior arts of record do not specifically suggest the combination of “wherein the first machine-learning model is not trained to process attribute values of the custom attribute types, and wherein the second set of attribute values corresponding to the custom attribute types that are different from the known attribute types are to be clustered using a clustering model and resulting cluster representations are to be processed using a second machine- learning model;” with all the other limitations recited in the independent claims 16.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 16 is allowed.  

The dependent claim 2-10, 12-15 and 17-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164